Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Re Claim 1, Claim 1 recites the limitation "the plurality of antennas" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a plurality of antennas” in line 3 and line 6.  It is not clear the recited “the plurality of antennas” in line 6 is for “a plurality of antennas” in line 6.
Re Claim 1, Claim 1 recites the limitation “the antenna” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 1, Claim 1 recites the limitation “the SSW training frames” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “sector sweep (SSW) training frames” in line 7 and “SSW training frames” in line 10.  It is not clear the recited “the SSW training frames” in line 17 is for “sector sweep (SSW) training frames” in line 7.
Re Claim 1, Claim 1 recites the limitation “the antenna” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 6, Claim 6 recites the limitation "the plurality of antennas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 recites “a plurality of antennas” in line 2 and line 4.  It is not clear the recited “the plurality of antennas” in line 5 is for “a plurality of antennas” in line 4.
Re Claim 6, Claim 6 recites the limitation “the antenna” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Re Claim 6, Claim 6 recites the limitation “the antenna” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 11, Claim 11 recites the limitation "the plurality of antennas" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites “a plurality of antennas” in line 3 and line 6.  It is not clear the recited “the plurality of antennas” in line 6 is for “a plurality of antennas” in line 6.
Re Claim 11, Claim 11 recites the limitation “the antenna” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 11, Claim 11 recites the limitation “the SSW training frames” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites “sector sweep (SSW) training frames” in line 7 and “SSW training frames” in line 10.  It is not clear the recited “the SSW training frames” in line 18 is for “sector sweep (SSW) training frames” in line 7.
Re Claim 11, Claim 11 recites the limitation “the antenna” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 16, Claim 16 recites the limitation "the plurality of antennas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites “a plurality of antennas” in line 2 and line 4.  It is not clear the recited “the plurality of antennas” in line 5 is for “a plurality of antennas” in line 4.
Re Claim 16, Claim 16 recites the limitation “the antenna” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Re Claim 16, Claim 16 recites the limitation “the antenna” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the wireless transmit/receive unit (WTRU) configured for beamforming (BF) training, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to  the WTRU comprising: a plurality of antennas, each of the plurality of antennas having a plurality of antenna sectors; a receiver configured to receive, from an initiator device comprising a plurality of antennas, each of the plurality of antennas having a plurality of antenna sectors, sector sweep (SSW) training frames each indicating a transmit antenna sector of the initiator device; and a transmitter configured to transmit, to the initiator device, SSW training frames indicating a best received transmit antenna sector of the initiator device; the receiver configured to receive, from the initiator device, a sector sweep feedback (SSW FB) frame indicating a best received transmit antenna sector of the WTRU; and the transmitter configured to transmit, to the initiator device, a sector sweep acknowledgement (SSW ACK) frame using the antenna corresponding to the best received transmit antenna sector of the initiator device indicated in the SSW training frames on a condition that it is a same antenna that best received the SSW training frames from the initiator, or using the antenna corresponding to the best received transmit antenna sector of the WTRU indicated in the SSW FB frame on a condition that it is not the same antenna that best received the SSW training frames from the initiator.
Claim 11 which recites the wireless transmit/receive unit (WTRU) configured for beamforming (BF) training, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to  the WTRU comprising: a plurality of antennas, each of the plurality of antennas having a plurality of antenna sectors; a transmitter configured to transmit, to a responder device comprising a plurality of antennas, each of the plurality of antennas having a plurality of antenna sectors, sector sweep (SSW) training frames each indicating a transmit antenna sector of the WTRU; and a receiver configured to receive, from the responder device, SSW training frames indicating a best received transmit antenna sector of the WTRU; the transmitter configured to transmit, to the responder device, a sector sweep feedback (SSW FB) frame indicating a best received transmit antenna sector of the responder device; and the receiver configured to receive, from the responder device, a sector sweep acknowledgement (SSW ACK) frame transmitted by the responder using the antenna corresponding to the best received transmit antenna sector of the WTRU device indicated in the SSW training frames on a condition that it is a same antenna that best received the SSW training frames from the WTRU, or using the antenna corresponding to the best received transmit antenna sector of the responder device indicated in the SSW FB frame on a condition that it is not the same antenna that best received the SSW training frames from the WTRU.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631